DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: claim 4 should be changed to depend on claim 3; otherwise, "the first mold and the second mold" lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the claimed subject matter of "the liquid silicone rubber is injected through the gate mark" as now cited in claim 1.  As shown in Figure 5 and disclosed in paragraph [0034] of the specification, the material is injected "into an inlet 91… flows through a runner portion 92 and reaches gate portions 93"; and the covering member 22 includes "a gate mark 223 resulting from injection molding."  Claims 3-13 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (WO 2017/086182, see corresponding US 10,348,002) in view of Kim et al. (2014/0041897) and Werner (6045403).
 	Horio et al. discloses a wire harness comprising a wire including a conductor (9) and a covering (4B/41, Fig. 7) that covers the conductor; and a (first) mold (3B) that is provided at an end of the conductor, wherein the covering is a continuous material that continuously covers an entire length of the conductor and the mold (re claim 1).
 	Horio et al. does not disclose the harness comprising another (i.e., second) mold provided at the other end of the conductor; the covering formed of a liquid silicone rubber; and a gate mark on an outer surface of the covering (re claim 1).
 	Although not disclosed in Horio et al., it would have been obvious to one skilled in the art to provide another (and the same) mold as taught by Horio et al. at the other end of the conductor to provide a connection means for said other end since wire having molds provided at both ends of the wire is known in the art.
 	Kim et al. discloses a wire harness comprising a covering (130) which is formed of a liquid silicone rubber.  It would have been obvious to one skilled in the art to use liquid silicone rubber (LSR) for the covering of Horio et al. to further secure the covering onto the mold since it is taught by Kim et al. that LSR has self-adhesiveness after being cured ([0099]).
 	Werner discloses a wire harness comprising a covering (21) which has a gate mark (34) on an outer surface thereof.  It would have been obvious to one skilled in the art to provide the covering of Horio et al. with a gate mark on an outer surface of the first and/or second mold(s) as taught by Werner to provide a coupling means for the covering (re claims 1 and 3).  
 	It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, injection molding, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	
    PNG
    media_image1.png
    364
    698
    media_image1.png
    Greyscale

 	Re claim 3, Horio et al., as modified, discloses that the covering includes, on a side of the first mold, a vertical surface that is perpendicular to an axial direction of the wire and includes, on a side of the second mold, a taper-shaped portion that is inclined toward a surface of the conductor from the second mold.
 	Re claim 4, it would have been obvious to one skilled in the art to choose a suitable length between the first and second molds in the modified harness of Horio et al. to meet the specific use of the resulting harness since a longer length would provide a connection between two far apart components and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215.
 	Re claim 5, it would have been obvious to one skilled in the art to modify the wire of Horio et al. to have a nominal cross-sectional area of 8 mm2 or more to meet the specific use of the resulting harness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215.
Re claim 7, it would have been obvious to one skilled in the art to use
polyester or polyamide for the molds in the modified harness of Horio et al. to
meet the specific use of the resulting harness since molds formed of polyester or
polyamide is known in the art.
 	Re claims 8 and 13, it would have been obvious to one skilled in the art to
use the modified harness of Horio et al. to provide a connection between an
inverter and a motor generator of an architecture to provide an electrical
connection therebetween since the modified harness of Horio et al. has improved
physical properties, such as flexibility and water stop capability and since using a
wire harness for connection between an inverter and a motor generator is known in
the art.
 	Re claim 9, Horio et al. discloses the mold having a groove on a surface thereof, and an interior of the groove is filled with a part of the covering that covers the mold.

Claims 1, 6-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirooka et al. (WO 2017/010308, see corresponding US 2018/0186036) in view of Kim et al. and Werner.
 	Hirooka et al. discloses a wire harness comprising a wire including a conductor (12) and a covering (30, Fig. 2) that covers the conductor; and molds (20) that are respectively provided at both ends of the conductor, wherein the covering is a continuous material that continuously covers an entire length of the conductor and the mold (re claim 1).  Hirooka et al. also discloses the wire including three or more wires (re claim 6).
 	Hirooka et al. does not disclose the covering formed of a liquid silicone rubber; and a gate mark on an outer surface of the covering (re claim 1).
 	Kim et al. discloses a wire harness comprising a covering (130) which is formed of a liquid silicone rubber.  It would have been obvious to one skilled in the art to use liquid silicone rubber (LSR) for the covering of Hirooka et al. to further secure the covering onto the molds since it is taught by Kim et al. that LSR has self-adhesiveness after being cured ([0099]).
 	Werner discloses a wire harness comprising a covering (21) which has a gate mark (34) on an outer surface thereof.  It would have been obvious to one skilled in the art to provide the covering of Hirooka et al. with a gate mark on an outer surface of the first and/or second mold(s) as taught by Werner to provide a coupling means for the covering (re claim 1).  
 	It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, injection molding, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 Re claim 7, it would have been obvious to one skilled in the art to use
polyester or polyamide for the molds in the modified harness of Hirooka et al. to
meet the specific use of the resulting harness since molds formed of polyester or
polyamide is known in the art.
 	Re claims 8 and 13, it would have been obvious to one skilled in the art to
use the modified harness of Hirooka et al. to provide a connection between an
inverter and a motor generator of an architecture to provide an electrical
connection therebetween since the modified harness of Hirooka et al. has improved
physical properties, such as flexibility and water stop capability and since using a
wire harness for connection between an inverter and a motor generator is known in
the art.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. in view of Kim et al. and Werner as applied to claim 1 above, and further in view of Hannig et al. (2020/0378136).
 	Horio et al., as modified, discloses the invention substantially as claimed including a terminal that is connected to the conductor.  Horio et al. does not disclose each groove including an undercut which is disposed on a terminal side (left side of the groove) and includes an inclined surface having an angle of 85° or less between the undercut and a bottom surface of a corresponding groove (re claims 10-12).
Hannig et al. discloses an interlocking comprising a groove and a projection,
wherein the groove includes an undercut inclining toward left side of the groove
and having an inclined surface (11a) having an angle of 85° or less between the
undercut and a bottom surface of a corresponding groove ([0030]).  It would have
been obvious to one skilled in the art to provide each groove in the modified harness of Horio et al. with an undercut taught by Hannig et al. to increase
contacting area between the covering and the mold to further secure the two
together.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847